18-10509-shl     Doc 1340       Filed 12/23/19 Entered 12/23/19 12:29:37               Main Document
                                             Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                   Chapter 11

    FIRESTAR DIAMOND, INC., et al.                           No. 18-10509 (SHL)

                          Debtors.1                          (Jointly Administered)


              ORDER APPROVING CHAPTER 11 TRUSTEE’S SETTLEMENT OF
                        ADVERSARY PROCEEDING CLAIMS

         Upon the motion (“Motion”) [Dkt. 1298] of Richard Levin, not individually but solely in

his capacity as chapter 11 trustee (the “Trustee”) for the above-captioned debtors (the “Debtors”)

for entry of an Order, under Rule 9019 of the Federal Rules of Bankruptcy Procedure, approving

the Trustee’s proposed settlement of the adversary proceeding captioned Levin v. Modi, et al., 19-

1103 (SHL) (Bankr. S.D.N.Y.) (the “Adversary Proceeding”) as against Ami Javeri, f/k/a Ami

Modi, and Nirav D. Modi; and this Court having jurisdiction to consider the Motion and the relief

requested therein; and consideration of the Motion and the relief required being a core

proceeding; and venue being proper before this Court; and it appearing that no other or further

notice need be provided; and this Court having determined that relief requested in the Motion

being in the best interests of the estates, creditors, and all parties in interest; and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and upon all of the proceedings had before this Court and after due

deliberation and sufficient cause appearing therefor,




1The Debtors in these jointly administered chapter 11 cases, along with each Debtor’s respective
chapter 11 case number and the last four digits of each Debtor’s federal tax identification number
are: (i) Firestar Diamond, Inc. (Case No. 18-10509) (2729); (ii) Old AJ, Inc. f/k/a A. Jaffe, Inc. (Case
No. 18-10510) (4756); and (iii) Fantasy, Inc. (Case No. 18-10511) (1673).
18-10509-shl    Doc 1340      Filed 12/23/19 Entered 12/23/19 12:29:37           Main Document
                                           Pg 2 of 2



       IT IS ORDERED:

       1.      The Motion is granted.

       2.      The Trustee is authorized to settle the Adversary Proceeding as against Ami Javeri,

f/k/a Ami Modi, and Nirav D. Modi in accordance with the terms of the Settlement Agreement

attached as Exhibit B to the Motion.

       3.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.


Dated: New York, New York
       December 23, 2019
                                             /s/ Sean H. Lane
                                             HONORABLE SEAN H. LANE
                                             UNITED STATES BANKRUPTCY JUDGE




                                                2
